Case 2:18-cv-01844-GW-KS Document 353-1 Filed 08/26/19 Page 1 of 2 Page ID #:22932



  1   COOLEY LLP                                COOLEY LLP
  2   HEIDI L. KEEFE (178960)                   MICHAEL G. RHODES (116127)
      (hkeefe@cooley.com)                       (rhodesmg@cooley.com)
  3   MARK R. WEINSTEIN (193043)                101 California Street, 5th Floor
  4   (mweinstein@cooley.com)                   San Francisco, CA 94111-5800
      MATTHEW J. BRIGHAM (191428)               Telephone: (415) 693-2000
  5   (mbrigham@cooley.com)                     Facsimile: (415) 693-2222
  6   3175 Hanover Street
      Palo Alto, CA 94304-1130
  7   Telephone: (650) 843-5000
  8   Facsimile: (650) 849-7400
  9   Attorneys for Defendants
 10   FACEBOOK, INC., WHATSAPP INC.,
      and INSTAGRAM, LLC
 11
 12                               UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
 13
 14   BLACKBERRY LIMITED,                       Case Nos. 2:18-cv-01844;
                                                2:18-cv-02693 GW(KSx)
 15                       Plaintiff,
 16                                             DECLARATION OF DENA CHEN IN
              v.
 17                                             SUPPORT OF EX PARTE
    FACEBOOK, INC., WHATSAPP INC.,              APPLICATION AND PROPOSED SUR-
 18 and INSTAGRAM LLC,                          REPLY OF FACEBOOK
 19                                             DEFENDANTS’ IN SUPPORT OF
                  Defendants.                   OPPOSITION TO MOTION FOR
 20                                             PARTIAL SUMMARY JUDGMENT OF
    _________________________________           U.S. PATENT NO. 9,349,120
 21
 22 SNAP INC.,                                  MSJ Hearing Date: Sept. 5, 2019
                                                Time: 8:30 A.M.
 23                       Defendant.
                                                Place: Courtroom 9D
 24
                                                Assigned to the Hon. George H. Wu
 25
 26
 27
 28
      Case Nos. 2:18-cv-01844;
                                                         CHEN DECL. ISO PROPOSED SUR-REPLY
      2:18-cv-02693 GW(KSx)
Case 2:18-cv-01844-GW-KS Document 353-1 Filed 08/26/19 Page 2 of 2 Page ID #:22933



  1           I, Dena Chen, declare:
  2           1.      I am an attorney with Cooley LLP, and counsel of record in this action for
  3   Defendants Facebook, Inc., WhatsApp Inc., and Instagram LLC, (collectively,
  4   “Facebook Defendants”). I have personal knowledge of the facts set forth in this
  5   declaration and, if called as a witness, could and would testify to those facts under oath.
  6           2.      Attached as Exhibit A is a true and correct copy of the deposition
  7   transcript of Kalu Onuka Kalu, dated August 16, 2019 (index omitted).
  8           3.      Attached as Exhibit B is the Facebook Defendants’ proposed sur-reply.
  9           4.      On August 23, counsel for the Facebook Defendants notified counsel for
 10   BlackBerry that the Facebook Defendants wished to file an application seeking leave to
 11   file a sur-reply in support of the Facebook Defendants’ opposition to BlackBerry’s
 12   motion for partial summary judgment of infringement, based on the deposition of
 13   inventor Mr. Kalu Kalu. BlackBerry responded that it intends to oppose the application
 14   and, in the alternative, will seek to file a response to any sur-reply.
 15           5.      On August 26, counsel for the Facebook Defendants orally spoke to and
 16   notified counsel for BlackBerry that the Facebook Defendants would be filing their
 17   application on August 26.
 18           I declare under penalty of perjury under the laws of the United States of America
 19   that the foregoing is true and correct.
 20           Executed on August 26, 2019, in Palo Alto, California.
 21
 22                                             /s/ Dena Chen
                                                    Dena Chen
 23
 24
 25
 26
 27
 28
      Case Nos. 2:18-cv-01844;
      2:18-cv-02693 GW(KSx)
                                                  1             CHEN DECL. ISO PROPOSED SUR-REPLY
